DETAILED ACTION
	Claims 25-44 are currently pending. Claims 25-31, 33-38, 40, 43, and 44 are rejected under a new rationale. Claims 32, 39, 41, and 42 are indicated as having allowable subject matter. A response to Applicant’s arguments can be found at the end of this Office Action. This is a second Non-Final Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 25, 26, 28, 29, 31, 33, 35-38, 40 and 44 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Farkas (US 7,880,337 B2).
Referring to Claim 25: Farkas discloses a multiphase inductive power transmitter comprising: 
a plurality of phase windings (201, 202) having an equal number of turns (Fig. 2), each phase winding outputting a magnetic flux having a phase electrically spaced from the phase of the other phase windings or windings (Col. 5, line 49 – Col. 6, line 3) (Fig. 7a).

Referring to Claim 26: Farkas discloses a multiphase inductive power transmitter as claimed in claim 25, wherein each phase winding (201, 202) is an inductance coil driven by a respective inverter for inducing a time varying magnetic field in the coils with the respective phase (claim 39).

Referring to Claim 28: Farkas discloses a multiphase inductive power transmitter as claimed in claim 26, wherein each inductance coil (201, 202) is tuned to an operating frequency by an associated resonant circuit (Col. 4, lines 17-27) (Fig. 4).

Referring to Claim 29: Farkas discloses a multiphase inductive power transmitter as claimed in claim 26, wherein the inductance coils (201, 202) are arranged to be substantially coplanar (Figs. 2 and 3b).

Referring to Claim 31: Farkas discloses a multiphase inductive power transmitter as claimed in claim 26, wherein the pick-up inductance coils (201, 202) are mutually arranged on a magnetically permeable core (1-1, 1-2, 305, 306) (Fig. 2) (Col. 4, lines 6-16).

Referring to Claim 33: Farkas discloses an apparatus comprising: 
a magnetically permeable core (1-1, 1-2, 305, 306) (Fig. 2); 
a plurality of inductance coils (201, 202), wherein the plurality of inductance coils sit on a side of the magnetically permeable core and have an equal number of turns (Col. 4, lines 6-16) (Fig. 2), and; 
a compensation circuit for each of the plurality of inductance coils, wherein each of the plurality of inductance coils is electrically connected (via 307, 308) to a respective compensation circuit (Fig. 4), and the compensation circuit is configured to tune the inductance coil to an operating frequency (Col. 4, lines 17-27); and 
an inverter for each of the plurality inductance coils, wherein each of the plurality of inductance coils is electrically connected to a respective inverter, and the inverter is configured to drive a current in the inductance coil to induce a time varying magnetic field (claim 29); 
wherein the apparatus is configured to electrically space the phase of the current in each of the plurality of inductance coils from the phase of the current in the other inductance coils of the plurality of inductance coils (Col. 5, lines 49-57).

Referring to Claim 35: Farkas discloses the apparatus of claim 33, wherein the compensation circuit of each of the plurality of inductance coils is configured to tune the inductance coil (201, 202) to the same operating frequency as the other inductance coils of the plurality of inductance coils circuit (Col. 4, lines 17-27) (Fig. 4).

Referring to Claim 36: Farkas discloses the apparatus of claim 33, wherein the apparatus is configured to space the phase of the current in each of the plurality of inductance coils (201, 202) equally from the phase of the current in the other inductance coils of the plurality of inductance coils (Fig. 7b).

Referring to Claim 37: Farkas discloses the apparatus of claim 33, wherein the pick-up inductance coils (201, 202) are mutually arranged on a magnetically permeable core (1-1, 1-2, 305, 306) (Fig. 2) (Col. 4, lines 6-16).

Referring to Claim 38: Farkas discloses the apparatus of claim 33, wherein the inductance coils (201, 202) are arranged to substantially mutually decouple each of the plurality of inductance coils from the other inductance coils of the plurality of inductance coils (Col. 4, lines 17-27).

Referring to Claim 40: Farkas discloses an apparatus comprising: 
a DC storage capacitor (CR-1, CR-2) (Fig. 4); 
a plurality of inverters electrically connected to the storage capacitor (CR-1, CR-2) (claim 29), and 
an inductance coil (201, 202) electrically connected to an output of each of the plurality of inverters (claim 29); 
wherein the apparatus is configured to supply electrical energy from the DC storage capacitor (CR-1, CR-2) to each of the plurality of inductance coils (201, 202) to induce a time varying magnetic field, and the apparatus is configured to electrically space the 

Referring to Claim 44: Farkas discloses the apparatus of claim 40, wherein each of the inductance coils (201, 202) have an equal number of turns (Fig. 2), the apparatus comprises a compensation circuit (Fig. 4) for each of the inductance coils, each of the inductance coils is electrically connected to a respective compensation circuit, and the compensation circuits are configured to tune each of the inductance coils to the same frequency (Col. 4, lines 17-27).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 30, 34, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farkas in view of Baarman et al. (US 2010/0314947 A1).
Referring to Claim 27: Farkas does not teach that three inductance coils are provided with each inductance coil being driven with a phase separated by 120 degrees from the phases of the other inductance coils. Rather, Farkas teaches two adjacent inductance coils (Fig. 2). However, Baarman teaches a multiphase inductive power supply system, 

Referring to Claim 30: Farkas does not teach that the inductance coils are in an overlapping arrangement. However, Baarman teaches a multiphase inductive power supply system, comprising three inductance coils in an overlapping arrangement (Fig. 4A) (Para. [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farkas to use three overlapping inductance coils, as taught by Baarman, in order to reduce the current required in each phase and reduce overall loss of power (see Baarman, Para. [0007]).

Referring to Claims 34 and 43: Farkas teaches an apparatus, wherein the plurality of inductance coils (201, 202) are arranged substantially co-planar on the side of the magnetically permeable core (1-1, 1-2, 305, 306) (Fig. 2) (Col. 4, lines 6-16).
Farkas does not teach that each of the plurality of inductance coils overlaps an adjacent inductance coil. However, Baarman teaches a multiphase inductive power supply system, comprising three inductance coils in an overlapping arrangement (Fig. 4A) (Para. [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Farkas to use three overlapping .

Allowable Subject Matter
Claims 32, 39, 41, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 32 and 39, Farkas fails to teach that the roadside apparatus, having the multiphase inductive power transmitter, includes a pick-up coil and a DC storage capacitor electrically connected between the at least one pick-up coil and the inverter. Rather than pick-up coils, Farkas teaches using input leads 307 and 308 (Fig. 4) (Col. 3, lines 26-33). While Farkas’s H-Bridge converters (440, 441) act as rectifiers (Col. 7, lines 29-31), there is no DC storage capacitor between a pick-up coil and Farkas’s multiphase inductive power transmitter (130) (Fig. 4). Comparing Fig. 1A of the instant application with Fig. 4 of Farkas, the Examiner finds no obvious reason to provide Farkas’s roadside or transmitter array with pick-up coils and a DC storage capacitor at the claimed location. Such a modification would require improper hindsight reasoning.
Regarding claim 41 and depending claim 42, Farkas fails to teach that “the apparatus comprises a pick-up coil electrically connected to the DC storage capacitor by a rectifier, the pick-up coil is configured to receive energy inductively from an .

Response to Arguments
	Applicant argues that the previously applied Vollenwyder (US 8,827,058) does not qualify as prior art under pre-AIA  35 U.S.C. 102(e) because the foreign application filing date cannot be relied upon to pre-date the provisional application filing date of the instant application, filed on 08/07/2009 (see Applicant Arguments/Remarks filed 12/10/2021, pages 6-7). The Examiner agrees and has withdrawn the previous rejection in favor of the rejection cited above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617